This is a case coming on for determination under the provisions of paragraph 11 (z) of the Workmen’s Compensation act, in which the facts briefly stated are as follows:
On October loth, 1926, Joseph Yalkovic was in the employ of the respondent when he met with an accident arising out of and in the course of his employment, which resulted in temporary disability from the date of the accident until May 6th, 1927, and further caused the permanent loss of seventy-five per cent, of function of the left hand. An agreement for compensation on Eorm 3, a blank authorized by the workmen’s compensation bureau, which blank was prepared by the Globe Indemnity Company, acting for the respondent, *705was acknowledged by the said carrier and was signed hy the injured man. This blank when so signed constitutes, in accordance with the context thereof, an agreement between the parties as contemplated hy paragraphs 4 and 5 of chapter 149, laws of 1918, and paragraphs 20(b), 21(f) and 23(e) of the Workmen’s Compensation act, and also a compliance with the terms of the Accident Reporting law, chapter 187, laws of 1924.
According to the statements contained on this final report and agreement form, this man received compensation in the amount of $493, covering the twenty-nine weeks’ temporary disability, and was entitled to one hundred and twelve and one-half weeks at $17 a week on account of permanent injury, of which amount he had received payments covering ten weeks, leaving an unpaid balance of one hundred and two and one-half weeks as of August 1st, 1927, on which date this man came to his death as a result of conditions in nowise attributable to the accident.
The testimony at the trial developed the fact that this man at the time of his death had a wife who was residing in Choca in Czecho-Slovakia, and that he, at frequent intervals, sent his wife money for her support. Under the status of this ease as it appears aboATe, the petitioner is entitled to the unpaid balance of compensation for permanent injury in accordance Avith the agreement form as signed and filed with the bureau and approved by it on June 3d, 1927.
❖ * & # * ' Jv
W. E. Stubbs, Deputy Commissioner.